Citation Nr: 9927741	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  98-06 774A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
psychiatric disability.

2.  Entitlement to service connection for a chronic 
respiratory disability including sinusitis and otitis media.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel




INTRODUCTION

The veteran had active air service from December 1972 to May 
1974.  This matter comes to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Houston 
Regional Office (RO) April 1997 rating decision which denied 
service connection for a chronic acquired psychiatric 
disability and chronic upper respiratory disability including 
sinusitis and left ear otitis media.

Subsequent to the RO issuance of a supplemental statement of 
the case in June 1998, additional evidence not previously of 
record was associated with the claims folder.  Initial 
consideration of this additional evidence by the RO was 
waived, in writing, by the veteran's representative pursuant 
to 38 C.F.R. § 20.1304(c) (1998), and the Board may therefore 
consider it in the first instance.


FINDINGS OF FACT

1.  The claim of service connection for a chronic acquired 
psychiatric disability is not supported by cognizable 
evidence showing that the claim is plausible or capable of 
substantiation.

2.  The claim of service connection for a chronic respiratory 
disability including sinusitis and otitis media is supported 
by cognizable evidence showing that the claim is plausible or 
capable of substantiation.


CONCLUSIONS OF LAW

1. The veteran has not presented a well-grounded claim of 
service connection for a chronic acquired psychiatric 
disability.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim of service connection for a chronic respiratory 
disability including sinusitis and otitis media is well 
grounded.  38 U.S.C.A. § 5107(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Criteria

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, which is incurred in or 
aggravated by the veteran's period of active wartime service.  
38 U.S.C.A. § 1110 (West 1991).  

Service connection may also be allowed on a presumptive basis 
for psychosis and bronchiectasis, if the pertinent disability 
becomes manifest to a compensable degree within one year 
after the veteran's separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.307, 3.309 (1998).  

Personality disorders are not considered diseases or injuries 
within the meaning of applicable legislation for disability 
compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9 (1998).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required when the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b) 
(1998).  

The United States Court of Appeals for Veterans Claims (the 
Court) has held that lay observations of symptomatology are 
pertinent to the development of a claim of service 
connection, if corroborated by medical evidence.  See Rhodes 
v. Brown, 4 Vet. App. 124, 126-127 (1993).  

The Court established the following rules with regard to 
claims addressing the issue of chronicity.  Chronicity under 
the provisions of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if (1) the 
condition is observed during service, (2) continuity of 
symptomatology is demonstrated thereafter and (3) competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  A lay person is competent to testify only as to 
observable symptoms.  A lay person is not, however, competent 
to provide evidence that the observable symptoms are 
manifestations of chronic pathology or diagnosed disability.  
Falzone v. Brown, 8 Vet. App. 398, 403 (1995).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1994).  However, service connection may be 
granted for a post-service initial diagnosis of a disease 
that is established as having been incurred in or aggravated 
by service.  38 C.F.R. § 3.303(d) (1998).  

The threshold question is whether the veteran has presented 
evidence that his claim is well grounded.  See 38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is a plausible claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A mere 
allegation that a disability is service connected is not 
sufficient; the veteran must submit evidence in support of 
his claim which would justify a belief by a fair and 
impartial individual that the claim is plausible.  In order 
for a claim to be well grounded, there must be competent 
evidence of current disability (a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and a current disability (medical 
evidence).  See Caluza v. Brown, 7 Vet. App. 498 (1995). 

Where the determinative issue involves a question of medical 
diagnosis or causation, competent medical evidence to the 
effect that the claim is plausible or possible is required to 
establish a well-grounded claim.  Libertine v. Brown, 9 Vet. 
App. 521 (1996); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  A lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Grivois v. Brown, 6 Vet. App. 136, 140 (1994), 
citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, lay statements regarding a medical diagnosis or 
causation do not constitute evidence sufficient to establish 
a well-grounded claim under 38 U.S.C.A. § 5107(a).  See 
Grottveit, 5 Vet. App. at 93.

A veteran is presumed to be in sound condition when examined 
and accepted into the service except for defects or disorders 
noted when examined and accepted for service or where clear 
and unmistakable evidence establishes that the injury or 
disease existed before service.  38 U.S.C.A. § 1111 (West 
1991); 38 C.F.R. § 3.304(b) (1998); Crowe v. Brown, 7 Vet. 
App. 238 (1994).

In Crowe, the Court indicated that the presumption of 
soundness attaches only where there has been an induction 
medical examination, and where a disability for which service 
connection is sought was not detected at the time of such 
examination.  The Court noted that the regulation provides 
expressly that the term "noted" denotes only such 
conditions as are recorded in examination reports, and that 
history of pre-service existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions.  38 C.F.R. § 3.304(b)(1).  Crowe, 7 Vet. 
App. at 245.

If an injury or disease is found to have preexisted active 
service, such injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during the period of service, unless there is 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a).  Temporary flare-ups will not be 
considered to be an increase in severity.  Hunt v. Derwinski, 
1 Vet. App. 292, 295 (1991).  

Clear and unmistakable evidence is required to rebut the 
presumption of aggravation where the pre-service disability 
underwent an increase in severity during service.  
Aggravation may not be conceded, however, where the 
disability underwent no increase in severity during service.  
38 C.F.R. § 3.306(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).


Factual Background

The veteran's service medical records reveal a report of 
history of recurrent tonsillitis and sinusitis associated 
with respiratory infections, and a history of head injury in 
childhood on service entrance medical examination in November 
1972, but no pertinent clinical findings were found on 
examination.  During service, he received intermittent 
treatment associated with recurrent upper respiratory 
infections, colds, otitis media, and sinusitis.  In December 
1972 and January 1973, he received medical treatment for 
upper respiratory infection; in January 1973, the disease was 
manifested by productive cough, fever, chills, myalgia, nasal 
stuffiness, headaches, earaches, and sinus congestion; during 
treatment, he reported a history of mononucleosis about 2 
years earlier.  In June 1973, he was treated for possible 
sinusitis and rhinitis.  In September 1973, he was treated 
for right ear otitis media.  In October 1973, he reported a 
history of recurrent otitis media, upper respiratory 
infections, and tonsillitis since childhood.  Between January 
and March 1974, he was treated for sinusitis, possible strep 
throat, and viral upper respiratory infection.  

An undated medical report during active service period 
reveals a report of a "nervous condition" and insomnia; the 
clinical impression on examination was depression and 
excitation secondary to caffeine.  In November 1973, insomnia 
of questionable etiology was indicated.  In April 1974, he 
was treated for situational adjustment reaction with 
nervousness, insomnia, and irritability but, on examination, 
there was no evidence of a psychiatric disorder warranting 
action.  

On service separation medical examination in May 1974, the 
veteran reported a history of ear, nose, or throat trouble, 
sinusitis, shortness of breath, pain or pressure in chest, 
frequent trouble sleeping, depression or excessive worry, and 
nervous trouble.  On examination, it was concluded that his 
respiratory symptomatology (including recurrent sinusitis and 
problems involving the ears) existed prior to active service; 
with regard to his mental health, it was indicated that his 
trouble sleeping, worry, and nervousness were associated with 
personal problems, and that no treatment was required.  

VA medical records from November 1995 to January 1996 reveal 
inpatient treatment in November 1995 associated with alcohol 
dependence.  During the course of treatment, it was indicated 
that the veteran had a history of alcohol abuse since age 14 
or 15, and a many years history of polysubstance abuse.  On 
examination, a history of depression of questionable 
etiology, never treated, and chronic sinus problems (reported 
as "lifetime problem") were indicated.  Chest X-ray study 
revealed minimal, bilateral, chronic bronchopulmonary 
disease.  On hospital discharge, continuous alcohol 
dependence, probable (resolving) right tympanic membrane 
perforation, and chronic sinusitis by history were diagnosed.

A May 1996 Individual Service Plan from the Nueces County 
MHMR indicates objectives of treatment associated with the 
veteran's substance dependence and "mental" symptoms 
including sadness, suicidal behavior, and feeling of 
hopelessness and helplessness.  

Analysis

Chronic acquired psychiatric disability

Based on the entire evidence of record, as discussed above, 
the Board finds that the claim of service connection for a 
chronic acquired psychiatric disability is not well grounded.  
Initially, the Board notes that although the veteran is 
competent to state that he sustained personally observable 
injuries in service and to describe personally observable 
symptoms following such injuries, he is not competent, as a 
lay person, to make a medical diagnosis of chronic disability 
or to relate a medical disorder to a specific cause.  See 
Grivois, 6 Vet. App. at 140, citing Espiritu, 2 Vet. 
App. at 494.  

Thus, he is not competent to provide a medical diagnosis of a 
psychiatric disability or to conclude, in clinical terms, 
that any current psychiatric disability is related to active 
service or any incident occurring therein.  To establish 
service connection for a chronic disability, competent 
medical evidence providing a nexus between the current 
disability and service is required.  See Caluza, 7 Vet. 
App. 498.  

The entirety of the clinical evidence of record reveals 
treatment associated with polysubstance abuse and dependence 
and, as reported by the veteran during VA treatment in 
November 1995, he began abusing various substances long 
before active service; the evidence also shows manifestation 
of symptoms of depression, sadness, and suicidal ideation.  
However, the evidence does not reveal that a psychiatric 
disability was diagnosed during service or indeed at any time 
thereafter.  

Thus, in the absence of current disabilities, shown by 
competent medical diagnosis, service connection for a chronic 
acquired psychiatric disability must be denied as not well 
grounded.  See Rabideau, 2 Vet. App. 14; see also Brammer v. 
Derwinski, 3 Vet. App. 223 (1992) (in the absence of proof of 
a present disability there can be no valid claim).





The Board is mindful of the veteran's own contentions that 
there is an etiological link between a current psychiatric 
disability and active service.  However, the only evidence of 
record specifically linking the claimed psychiatric 
disability to service consists of his own contentions.  Such 
evidence is insufficient to well ground the claim because, as 
discussed above, he is not shown to be competent to offer 
evidence requiring medical experience and specialized medical 
knowledge and skill.  Grottveit, 5 Vet. App. at 93.  

Generally, in order for a claim to be well grounded, medical 
evidence of nexus between a current disability and service is 
required.  In Libertine, 9 Vet. App. 521, it was held that 
certain disabilities are susceptible to observation by lay 
persons, thus warranting the grant of service connection 
based on lay statements alone, but in other instances, 
medical evidence of nexus to service is still required.  Id. 
at 524.  In this case, the Board finds that while the veteran 
is capable of describing psychological symptoms which he 
experienced in service, he is not competent to establish the 
required nexus between service and the onset of any claimed 
psychiatric disability many years thereafter.

The Board notes that the veteran's service records do not 
indicate that he had any combat service.  Thus, 38 U.S.C.A. 
§ 1154(b) (West 1991) is not applicable to his claim.  

If a claim is not well grounded, the Board does not have 
jurisdiction to adjudicate the claim.  Boeck v. Brown, 6 Vet. 
App. 14 (1993).  A not well-grounded claim must be denied.  
Edenfield v. Brown, 8 Vet. App. 384 (1995).  If the initial 
burden of presenting evidence of a well-grounded claim is not 
met, VA does not have a duty to assist the veteran in the 
development of the claim.  38 U.S.C.A. § 5107(a); Murphy, 1 
Vet. App. at 81-82.


The Board finds that the RO has advised the veteran of the 
evidence necessary to establish a well-grounded claim, and 
the veteran has not indicated the existence or availability 
of any medical evidence that has not already been requested 
and/or obtained that would well ground his claim.  
38 U.S.C.A. § 5103(a) (West 1991); McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).

As the veteran's claim for service connection for a chronic 
acquired psychiatric disability is not well grounded, the 
doctrine of reasonable doubt has no application to his claim.  

Chronic respiratory disability

Based on the entire evidence of record, as discussed above, 
the Board finds that the claim of service connection for a 
chronic respiratory disability including sinusitis and otitis 
media is well grounded in that it is plausible and capable of 
substantiation.  38 U.S.C.A. § 5107(a).  This finding is 
based on the veteran's assertion that he has experienced 
recurrent respiratory symptoms and diseases since active 
service.  

The Board notes that although he is not competent to provide 
a medical diagnosis of a chronic respiratory disability or to 
relate the current respiratory disability to a specific 
cause, he is competent to state that he has experienced 
personally observable symptomatology since that time (his 
credibility in that regard is presumed).  See Cartright v. 
Derwinski, 2 Vet. App. 24 (1991).  His contention regarding 
in-service manifestation and treatment of recurrent 
respiratory disability including upper respiratory 
infections, sinusitis, and otitis media, is corroborated by 
his service medical records, as discussed above.  Although on 
service separation medical examination it was indicated that 
his respiratory condition preexisted active service, the 
available evidence (including service entrance medical 
examination report discussed above) does not reveal that a 
chronic respiratory disability existed at the time of service 
entrance or prior thereto.


In this case, the evidence reveals that respiratory 
symptomatology was treated on numerous occasions during the 
veteran's active service period.  Although there is a more 
than 20-year gap between the time of his service separation 
and the first post service clinical manifestation of 
respiratory illness (see VA treatment records in November 
1995, as discussed above), there is a current medical 
diagnosis of chronic sinusitis and upper respiratory 
infections, supported by X-ray evidence showing chronic 
bronchopulmonary disease.  

Moreover, as indicated above, the veteran is competent to 
state that he has personally observed experiencing recurrent 
respiratory symptomatology.  Thus, his claim of service 
connection for a chronic respiratory disability including 
sinusitis and otitis media is capable of substantiation.


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for a chronic acquired 
psychiatric disability, the appeal is denied.

The claim of service connection for a chronic respiratory 
disability including sinusitis and otitis media is well 
grounded; to that extent only, the appeal is allowed.


REMAND

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

If a claim is well grounded, VA has a duty to assist the 
veteran in the development of facts pertinent to his claim, 
see 38 U.S.C.A. § 5107(b), which duty includes a thorough VA 
examination.  Hyder v. Derwinski, 1 Vet. App. 221 (1991).  In 
this case, the veteran was never afforded a VA medical 
examination to determine the presence and etiology of any 
current chronic respiratory disability.  

Thus, the Board is of the opinion that a VA medical 
examination should be performed, in conjunction with the 
examiner's review of the claims file, to determine the 
origins and etiology of any current chronic respiratory 
disability.  Suttmann v. Brown, 5 Vet. App. 127, 137 (1993).

In order to ensure that the record is fully developed, this 
case is REMANDED to the RO for the following:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all health 
care providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records pertinent to his claim of service 
connection for a chronic respiratory 
disability including sinusitis and otitis 
media, to include any preservice treatment.  

After obtaining any necessary authorization 
or medical releases, the RO should request 
and associate with the claims file legible 
copies of the veteran's complete treatment 
reports from all sources identified whose 
records have not previously been secured.  
Regardless of the response from the veteran, 
the RO should obtain all outstanding VA 
treatment records.  

2.  Thereafter, the veteran should be 
afforded a VA medical examination by an 
appropriate specialist to determine the 
origins and etiology and possible 
service aggravation of any respiratory 
or pulmonary disability which may now be 
present.  The claims file and a separate 
copy of this remand must be made 
available to and reviewed by the 
examiner prior and pursuant to 
conduction and completion of the 
examination, and the examiner must 
annotate the examination report in this 
regard.  The examiner should be asked to 
provide an opinion as to whether it is 
as likely as not that any respiratory 
disability found is causally related to 
service (to the extent possible, the 
examiner should be asked to comment on 
whether in-service symptomatology may be 
distinguished from post-service 
symptomatology, and if so, the examiner 
should be requested to explain such 
distinction).  If it is determined that 
any chronic respiratory disability 
preexisted the veteran's active service 
period, the examiner should provide an 
opinion whether any such disability 
underwent permanent increase in 
disability during service (aggravation) 
and, if so, whether such permanent 
increase in disability during service 
was beyond the natural progress of the 
disease.  

If any of the foregoing cannot be 
determined, the examiner should so state 
for the record.  Any opinions expressed 
by the examiner must be accompanied by a 
complete rationale.

3.  Thereafter, the RO should carefully 
review the claims file to ensure that all 
of the foregoing requested development 
has been completed.  In particular the RO 
should review the requested examination 
report and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
service connection for a chronic acquired 
respiratory disability including 
sinusitis and otitis media.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case which includes any additional pertinent 
law and regulations.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.


		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals






